                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    UNITED STATES OF AMERICA,

                 Plaintiff,

         v.                                               Case No. 12-cr-40094-JPG

    MARTY C. STACY,

                 Defendant.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Marty C. Stacy’s motion for a reduction

of his criminal sentence pursuant to 18 U.S.C. § 3582(c)(2) and United States Sentencing

Guidelines Manual (“U.S.S.G.”) § 1B1.10 (Doc. 148). The Government has responded to the

motion (Doc. 153).

       In June 2013, Stacy was convicted by a jury of one count of conspiracy to manufacture

more than 50 grams of a mixture and substance containing methamphetamine in violation of 21

U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B) (Count 1) and four counts of possession of

pseudoephedrine knowing it would be used to manufacture methamphetamine in violation of 21

U.S.C. § 841(c)(2) (Count 2-5). The Government also filed an information under 21 U.S.C.

§ 851 indicating it would rely on four prior felony drug convictions for methamphetamine

activity to seek enhanced statutory penalties under 21 U.S.C. § 841(b)(1)(B).

       At sentencing, the Court found by a preponderance of the evidence that Stacy’s relevant

conduct was 3,269.8 kilograms of marihuana equivalents (now referred to as converted drug

weight), which under U.S.S.G.1 § 2D1.1 yielded a base offense level of 34. The Court also


1
 Unless otherwise noted, the references to the guidelines in this order are to the 2012 United
States Sentencing Guidelines Manual.
found by a preponderance of the evidence that Stacy used a minor in committing the crime and

that his offense level should therefore be increased by two points under U.S.S.G. § 3B1.4,

yielding a total offense level of 36. Considering Stacy’s criminal history category of VI, this

yielded a sentencing range of 324 to 405 months in prison on Count 1 and no more than 240

months on Counts 2-5. The Court sentenced Stacy to serve 336 months in prison on Count 1

and 240 months each on Counts 2-5, all to be served concurrently. These were all within the

applicable statutory sentencing ranges: 10 years to life for Count 1, see 21 U.S.C.

§§ 841(b)(1)(B) & 851, and not more than 20 years for Counts 2-5, see 21 U.S.C. § 841(c).

Stacy appealed, and the Court of Appeals for the Seventh Circuit affirmed his sentence. United

States v. Stacy, 769 F.3d 969 (7th Cir. 2014). Stacy now asks the Court to apply Amendment

782 to U.S.S.G. § 2D1.1 to lower his sentence on Count 1.1

         Section 3582(c)(2) allows the Court to reduce a defendant’s previously imposed sentence

where “a defendant . . . has been sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C.

994(o).” In doing so, the Court must consider the factors set forth in 18 U.S.C. § 3553(a) and

must ensure that any reduction “is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(2). Thus, a defendant urging a sentence

reduction under § 3582(c)(2) must satisfy two criteria: (1) the Sentencing Commission must

have lowered the applicable guideline sentencing range, and (2) the reduction must be consistent

with applicable policy statements issued by the Sentencing Commission. If the defendant

cannot satisfy the first criterion, the Court cannot grant the reduction request. See United States

v. Taylor, 778 F.3d 667, 762 (7th Cir. 2015).


1
    Stacy’s sentences on Counts 2-5 are already below the new guideline range.
                                                  2
I.     Reduced Guideline Range

       Stacy satisfies the first criterion for a sentence reduction because he was “sentenced to a

term of imprisonment based on a sentencing range that has subsequently been lowered by the

Sentencing Commission pursuant to 28 U.S.C. 994(o).” 18 U.S.C. § 3582(c)(2). Amendment

782 amended U.S.S.G. § 2D1.1(c) after Stacy’s sentencing to lower his base offense level from

34 to 32 and his total offense level from 36 to 34, which also lowered his sentencing range to 262

to 327 months in prison.

II.    Consistency with Policy Statements

       He also satisfies the second criterion because allowing a reduction is consistent with the

applicable policy statements. The Sentencing Commission’s policy statement governing

sentence reductions following guideline amendments is contained in U.S.S.G. § 1B1.10. That

section provides that the guideline range reduction contained in Amendment 782 may be applied

retroactively pursuant to 18 U.S.C. § 3582(c)(2) to reduce previously imposed sentences with

certain limitations. U.S.S.G. § 1B1.10(a)(1) & (c). Thus, the Court now has discretion under

18 U.S.C. § 3582(c)(2) to reduce the sentences of some defendants sentenced for drug offenses.

No part of U.S.S.G. § 1B1.10 is inconsistent with granting Stacy a sentence reduction.

III.   Exercise of Discretion

       Stacy asks the Court for a reduction to a sentence of 274 months on Count 1, which is an

equivalent amount above the low end of the new guideline range as his current sentence is above

the low end of the original guideline range. The Government agrees that Stacy is eligible for a

sentence reduction, but it urges the Court not to grant a reduction or, in the alternative, to reduce

the sentence on Count 1 only to 327 months, the top of the new guideline range. It argues that

Stacy’s history of crimes and other bad acts is lengthy and pervasive and includes much conduct

                                                  3
for which he did not earn criminal history points. It also points to his prison disciplinary

history, which includes a conviction for fighting with another person. It argues a long prison

term remains necessary to protect the public from Stacy’s future crimes.

       The Court has discretion whether to grant a reduction after considering the relevant

factors in 18 U.S.C. § 3553(a), see 18 U.S.C. § 3582(c)(2), public safety, and Stacy’s post-

sentencing conduct. See U.S.S.G. § 1B1.10, note 1(B). The Court’s explanation of the

§ 3553(a) factors at Stacy’s sentencing continues to apply today. Those factors led the Court to

impose a mid-range sentence toward the lower end of the guideline range, and for the same

reasons they now lead the Court to reduce Stacy’s sentence to another mid-range sentence, but

this time closer to the higher end of the reduced guideline range—300 months.

       The Court lowers Stacy’s sentence to within his new guideline range and finds a 300-

month sentence is sufficient but not more than necessary to achieve the purposes of sentencing.

Stacy committed numerous serious crimes for which he received no criminal history points and

which, even if they had contributed points, could not have raised his criminal history any

higher—he was already at the maximum of category VI. Even today, the Court believes, as it

said at sentencing, that Stacy’s criminal history is among the worse it has ever seen. His current

convictions simply continue that pattern of lawlessness. In light of this substantial and lengthy

history of crimes and other bad behavior, the Court believes Stacy still needs to serve a

substantial sentence to protect the public from his future crimes and to promote respect for the

law. Additionally, although he has had few disciplinary infractions in prison, one was serious—

for fighting with another person. Anything short of 300 months would undermine the gravity of

the very serious offenses in this case, the capstone of his lifetime of crime. A sentence of 300

months on Count 1 is appropriate; the 240-month sentence on Counts 2-5 remain in place.

                                                 4
IV.    Conclusion

       For the foregoing reasons, the Court GRANTS Stacy’s motion for a reduction of his

criminal sentence on Count 1 to 300 months pursuant to 18 U.S.C. § 3582(c)(2) and U.S.S.G.

§ 1B1.10 (Doc. 148). The Court will enter a separate order of reduction in the Court’s standard

format. In light of this ruling, Stacy’s pro se motion for a sentence reduction (Doc. 146) is

DENIED as moot.

       IT IS SO ORDERED.
       DATED: July 8, 2021

                                             s/ J. Phil Gilbert
                                             J. PHIL GILBERT
                                             DISTRICT JUDGE




                                                5
